Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  “The concentrating solar power (CSP) module as claimed in Claim 1, wherein “the upper section of the two-phase thermosiphon comprises an upper pipe having concave axis, and a heat exchanging pipe has a concave axis too” pertains to drawing no 2 having a different configuration than of claim 1 on which it depends upon. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A concentrating solar power (CSP) module comprising: a two-phase thermosiphon comprises a lower section divided, in a distal sub-section in the form of a pipe sealed at its lower end with a plug, an middle sub-section in the form of a bellows and a proximal sub-section in the form of a pipe; an upper section of the two-phase thermosiphon is designed as two inclined pipe in flow communication at their distal sub-sections and via a 3-way connector with the  proximal sub-section of the lower section of said two-phase thermosiphon, the heat exchanging pipe is positioned in the inclined pipes and the 3-way connector; the proximal sections of the heat exchanging pipe are protruded from the inclined pipes of the upper section; the proximal ends of the inclined pipes are sealingly joined with the heat exchanging pipe; the proximal protruded sections of the  heat exchanging pipe are terminated by inlet and outlet connections; a tracking manipulator is joined with a supporting structure of a parabolic dish-shaped mirror provides orientation of the axis of said parabolic dish-shaped mirror towards the sun.  
There is no relevant prior art closer to the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art does not disclose the subject matter of the claimed invention in a concentrating solar power module. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762